Citation Nr: 1424229	
Decision Date: 05/29/14    Archive Date: 06/06/14

DOCKET NO.  08-31 806	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUE

Entitlement to a compensable evaluation for a right ear hearing loss disability. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Nobrega, Associate Counsel 




INTRODUCTION

The Veteran had active service from January 1962 to October 1966.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2007 decision issued by the Department of Veterans Affairs Regional Office (RO) in Denver, Colorado.  

The entire claims file was reviewed in this case, to include all VA electronic claims systems. 
 
In March 2011, the Veteran testified before a Veterans Law Judge (VLJ) at a Travel Board hearing. The VLJ who conducted that hearing is no longer employed at the Board. The law requires that the VLJ who conducts a hearing on an appeal must participate in any decision made on that appeal.  38 U.S.C.A. § 7107 (West 2002); 38 C.F.R. § 20.707) (2013).  In an April 2014 letter, the Board informed the Veteran of this fact, and provided him with an opportunity to have a new Board hearing before another VLJ.  The Veteran did not respond to the Board's letter.  Thus, a new hearing will not be provided in this matter pursuant to 38 C.F.R. § 20.707.  The Board will, therefore, proceed with its appellate review of the claims.

This claim was previously remanded by the Board in December 2011 for further development.  The Board finds that the requested development was adequately completed.  Stegall v. West, 11 Vet. App. 268 (1998).  


FINDING OF FACT

The Veteran's right ear auditory thresholds and speech discrimination results do not warrant a compensable evaluation for the Veteran's service-connected right ear hearing loss at any time during the period on appeal. 


CONCLUSION OF LAW

The criteria for a compensable rating for service-connected right ear hearing loss have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.85, 4.86, DC 6100 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Due Process 

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2013) and 38 C.F.R. § 3.159 (2013).  Upon receipt of a substantially complete application for benefits, VA is required to notify the claimant and his or her representative of any information and evidence necessary to substantiate the claim. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328  (Fed. Cir. 2006).  In the instant case, VA provided adequate notice in a letter sent to the Veteran in April 2007. 

VA has a duty to assist a claimant in the development of a claim. This duty includes assisting the claimant in the procurement relevant treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159. 

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  Service and VA treatment records are associated with the claims file as are private audiology evidence dated in March and December 2007.  The Veteran has had several pertinent VA compensation and pension (C&P) examinations pertinent to his appeal, including in April 2007, August 2009, and February 2012. 


Procedurally, the Board notes that the August 2009 VA examination failed to adequately address and describe the effects of the Veteran's hearing disability on occupational functioning and daily activities.  Martinak v. Nicholson, 21 Vet. App. 447, 455 (2007).  Given the incomplete and inadequate nature of this aspect of the examination and the Veteran's assertions at his Travel Board Hearing in March 2011 that his hearing had worsened, the Board remanded the claim for a new examination. 

VA provided a new C&P examination in February 2012.  The report of that examination includes a detailed description of his hearing loss disability including an adequate description of the functional effects caused by his hearing loss in compliance with Martinak, Supra.  It also shows that the examiner considered the relevant history of the disability and it contains an adequate opinion and rationale, to the extent required in this case.  The February 2012 examination is adequate for rating purposes.  See Stefl v. Nicholson, 21 Vet. App. 120, 123-25 (2007).

Subsequently, a supplemental statement of the case was issued in September 2012 summarizing the evidence of record. 

In March 2014, the Board received an appellate brief from the Veteran's representative.  The Veteran's representative asserted that the Veteran was entitled to a compensable rating and that the case was "returned to the Board for final review and disposition."   

Given the statements by the Veteran's representative and the additional development completed in compliance with the December 2011 remand, the Board concludes that there is sufficient evidence upon which to adjudicate this appeal.  There is no indication of additional existing evidence that is necessary for a fair adjudication of the claim that is the subject of this appeal.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist.



II. Merits 

The Veteran's service-connected right ear hearing loss has been evaluated under Diagnostic Code (DC) 6100 and is rated as noncompensable.  

The Veteran was granted service connection and a noncompensable rating in a May 2005 rating decision.  The Veteran did not timely appeal this decision.  Thus, it became final.  See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.160(d), 20.200, 20.302, 20.1103 (2013).

The Veteran filed a claim in March 2007 for an increased evaluation for his service-connected right ear hearing loss.  The Veteran was subsequently denied a compensable rating in an August 2007 rating decision.   

The Veteran asserted in his October 2007 notice of disagreement that his hearing disability causes functional and social impairment as it "affects [his] employment and relationships with other people."  The Veteran stated in his VA Form 9, submitted in October 2008, that the current rating does not fully contemplate the severity of his hearing loss and that his hearing "continues to deteriorate."  The Veteran testified at his March 2011 Travel Board hearing that he has "lost a lot of jobs" due to his "inability to hear." (Hearing Transcript at 4).  However, he denied ever being fired from a job due to his service-connected hearing disability.  The Veteran stated that he "just got discouraged and let [himself]..." (Hearing Transcript at 5).  He reported that he got a hearing aid in 2007 and "it's helped some." (Hearing Transcript at 4-5).  He stated having to constantly ask "would you repeat that." (Hearing Transcript at 5).  However, the Veteran also reported, that he could hear "pretty well" with his other ear.  (Hearing Transcript at 5).  In an appellate brief, submitted in March 2014, the Veteran's representative recounted the results of the February 2012 VA examination, to be discussed below, and asserted that the Veteran was entitled to an increased rating. 

For claims for an increased rating that do not rise out of an initial grant of service connection, the Board must consider the application of "staged" ratings for different periods from the filing of the claim forward, if the evidence suggests that such a rating would be appropriate.  See Hart v. Mansfield, 21 Vet. App 505 (2007).  In the instant case, there is no evidence that the disability has significantly changed and a uniform evaluation is warranted.

Disability ratings are determined by applying the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2013).  The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10 (2013). 

In determining the severity of a disability, the Board is required to consider the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the Veteran, as well as the entire history of the Veteran's disability.  38 C.F.R. §§ 4.1, 4.2 (2013); Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).

If the disability more closely approximates the criteria for the higher of two ratings, the higher rating will be assigned; otherwise, the lower rating is assigned. 38 C.F.R. § 4.7 (2013).  It is not expected that all cases will show all the findings specified; however, findings sufficiently characteristic to identify the disease and the disability therefrom and coordination of rating with impairment of function will be expected in all instances.  38 C.F.R. § 4.21 (2013). 

Ratings for hearing loss disability are based on organic impairment of hearing acuity as measured by the results of controlled speech discrimination testing together with the average hearing threshold level, in decibels (dB) as measured by puretone audiometric tests in the frequencies 1,000, 2,000, 3,000 and 4,000 Hertz (Hz).  38 C.F.R. § 4.85, Diagnostic Code 6100.  An examination for hearing impairment for VA purposes must include a controlled speech discrimination test (Maryland CNC).  Id.  To evaluate the degree of disability from defective hearing, the rating schedule requires assignment of a Roman numeral designation, ranging from I to XI.  Other than exceptional cases, VA arrives at the proper designation by mechanical application of Table VI, which determines the designation based on results of standard test parameters.  Id.  Table VII is then applied to arrive at a rating based upon the respective Roman numeral designations for each ear.  Id.  Where impaired hearing is service connected in only one ear, the non-service connected ear will be assigned a Roman numeral I for rating purposes. 38 C.F.R. § 4.85(f).   For purposes of this appeal then, as the Veteran is only service-connected for right ear hearing loss, the Veteran's nonservice-connected left ear will be assigned level I hearing in evaluating the Veteran's claim.

Exceptional patterns of hearing impairment allow for assignment of the Roman numeral designation through the use of Table VI or an alternate table, Table VIA, whichever is more beneficial to the Veteran. 38 C.F.R. § 4.86.  This applies to two patterns.  In both patterns each ear will be evaluated separately.  Id. The first pattern is where the pure tone threshold at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hz) is 55 dB or more.  38 C.F.R. § 4.86(a).  The second pattern is where the pure tone threshold is 30 decibels or less at 1000 Hz and 70 dB or more at 2000 Hz. Id. 

The Veteran underwent a VA audiological examination in April 2007, the report of which did not discuss the functional impact of the Veteran's right ear hearing loss.  The examination included audiometric findings, which revealed the following puretone thresholds in decibels:



HERTZ



1000
2000
3000
4000
RIGHT (Decibels)
60
60
60
50

The puretone average for the right ear was 58dB.  Speech recognition was 96 percent for the right ear.  Application of Table VI with regard to the right ear yields assignment of Roman numeral II. Application of Table VII with the Roman numeral II for the right ear yields a noncompensable rating.

The Veteran underwent a VA audiological examination in August 2009.  The examination included audiometric findings, which revealed the following puretone thresholds in decibels:




HERTZ


1000
2000
3000
4000
RIGHT (Decibels)
60
65
55
50

The puretone average for the right ear was 58dB.  Speech recognition was 100 percent for the right ear. 

Application of Table VI with regard to the right ear yields assignment of Roman numeral II.  Application of Table VII with the Roman numeral II for the right ear yields a noncompensable rating.  The August 2009 VA examination report also discussed the functional impact of the Veteran's service-connected right ear hearing loss.  The examiner noted that the Veteran reported "that his hearing effects his occupational functioning and daily living activities by causing frustration in his relationships with others due to his inability to understand conversation and consistent request for repetitions."  The examiner continued, stating that the Veteran reported that he frequently says "I didn't hear you" while "attending social events."  But as discussed above and in the December 2011 remand, this examination report was inadequate with respect to addressing the effect of the Veteran's hearing loss on his usual daily activities.    

The Veteran underwent a VA audiological examination in February 2012.  The examination included audiometric findings, which revealed the following puretone thresholds in decibels:




HERTZ


1000
2000
3000
4000
RIGHT (Decibels)
65
65
70
65

The puretone average for the right ear was 66dB.  Speech recognition was 96 percent for the right ear.  Application of Table VI with regard to the right ear yields assignment of Roman numeral II.  But in view of the exceptional pattern of right ear hearing impairment, the application of Table VIA is appropriate in the alternative, and yields a Roman numeral assignment of V.  Application of Table VII with the Roman numerals V for the right yields a noncompensable rating.

This VA examination report discussed the functional impact of the Veteran's service-connected right ear hearing loss.  The examiner noted that the Veteran's hearing loss impacts ordinary conditions of daily life, including his ability to work.  The examiner stated, that the Veteran reported, that "his wife has to get his attention before speaking to him.  He can't hear someone speak if they are on his right side . . . [and his] friends and family get frustrated with him when he can't hear them speaking."  The examiner stated that "[w]ith amplification and reasonable accommodations as specified in the Americans with Disabilities Act, this hearing loss alone should not significantly affect vocational potential or limit participation in most work activities.  Employment would be feasible in a loosely supervised situation, requiring little interaction with the public."

The Veteran also had private audiological examinations in 2007, which did not discuss the functional impact of the Veteran's right ear hearing loss. 

A March 2007 audiological examination (air conduction) revealed the following puretone thresholds in decibels:  



HERTZ



1000
2000
3000
4000
RIGHT (Decibels)
40
50
50
45

The puretone average for the right ear was 46dB.  There is no indication that the examiner conducted a speech discrimination test in compliance with VA standards. VA standards require that an examiner utilize the Maryland CNC test.  38 C.F.R. § 4.85.  However, in giving full consideration to the Veteran, the Board notes that application of Table VIA to the right ear yields a Roman numeral assignment of II for the right ear. Application of Table VII with the Roman numerals II for the right ear yields a noncompensable rating. 

A December 2007 audiological examination revealed the following puretone thresholds in decibels:



HERTZ



1000
2000
3000
4000
RIGHT (Decibels)
70
65
70
70

The puretone average for the right ear was 69dB.  There is no indication that the examiner conducted a speech discrimination test in compliance with VA standards.  VA standards require that an examiner utilize the Maryland CNC test.  38 C.F.R. § 4.85. However, in giving full consideration to the Veteran, the Board notes that application of Table VIA to the right ear yields a Roman numeral assignment of V for the right ear. Application of Table VII with the Roman numerals V for the right ear yields a noncompensable rating.

The Board has also reviewed the Veteran's statements regarding his difficulties with hearing loss, and finds the Veteran to be credible and consistent in his reports of the difficulties in hearing that he experiences.  The Veteran is competent to give evidence about what he observes or experiences concerning his hearing loss.  See Layno v. Brown, 6 Vet. App. 465 (1994).  The Board recognizes the difficulties that the Veteran experiences as a result of his hearing loss, specifically including difficulty in understanding conversational speech, and finds that such reports of difficulties are consistent.  

However, the Board finds to be more probative the very specific audiometric test scores, both the decibel thresholds on audiometric testing and speech recognition scores as tested.  See Lendenmann v. Principi, 3 Vet. App. 345 (1992) (the assignment of disability ratings for hearing impairment is derived by a mechanical application of the rating schedule to the numeric designation assigned after audiometry results are obtained).  The Board also finds the statements of the February 2012 VA examiner regarding the functional impact of the Veteran's hearing loss highly probative as they are comprehensively and specifically address functional loss.  

Moreover, the Board has considered whether the matter of entitlement to a total disability rating based on individual unemployability (TDIU) was reasonably raised by the record in this case.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  However, the Board concludes that a TDIU is not raised because the Veteran does not contend, and is not otherwise shown, to be unable to obtain or maintain substantially gainful employment at any time relevant to the claim/appeal period.  As noted above, the Veteran, by his own admission, has voluntarily removed himself, at times, from employment.  (Hearing Transcript at 4-5).  Hence, the issue of a TDIU is not raised by the record.  See Rice v. Shinseki, 22Vet. App. 447 (2009).

Extraschedular Consideration

The potential application of the various other provisions of Title 38 of the Code of Federal Regulations have also been considered, including 38 C.F.R. § 3.321(b)(1) (2011), which provides procedures for referral or assignment of an extraschedular evaluation.  Schafrath, at 593.  The question of an extraschedular rating is a component of a claim for an increased rating.  See Bagwell v. Brown, 9 Vet. App. 337, 339 (1996).  Although the Board may not assign an extraschedular rating in the first instance, it must specifically adjudicate whether to refer a case for extraschedular evaluation when the issue either is raised by the claimant or is reasonably raised by the evidence of record.  Barringer v. Peake, 22 Vet. App. 242 (2008).

The VA Compensation and Pension Service is authorized to approve an extraschedular evaluation if the case "presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards."  38 C.F.R. § 3.321(b)(1).  If the evidence raises the question of entitlement to an extraschedular rating, the threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate. 

Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  Thun v. Peake, 22 Vet. App. 111 (2008).

In this Veteran's case, the Board recognizes and has considered the complaints of decreased auditory acuity and speech recognition impairment. The Board has also considered the Veteran's contentions about the functional impact that his complained of decreased auditory acuity and speech recognition has on his daily life.   As discussed above, the Board has considered the Veteran's testimony at his March 2011 Travel Board Hearing in which he stated that he has "lost a lot of jobs" due to his "inability to hear." (Hearing Transcript at 4).  However, the Veteran denied ever being fired from a job due to his service-connected hearing disability.  (Hearing Transcript at 5).  Likewise, the February 2012 VA examiner noted that the Veteran's "hearing loss alone should not significantly affect vocational potential or limit participation in most work activities." 
The schedular rating criteria contemplate the limitations and impairment caused by the Veteran's service-connected hearing loss disability. The hearing loss disability rating on appeal is not one that is rated by analogy, but, instead, has been evaluated under applicable Diagnostic Code 6100, which schedular rating criteria specifically provides for ratings based on all levels of hearing loss, including exceptional hearing patterns which are not demonstrated in this case, and as measured by both audiological testing and speech recognition testing.  Speech recognition testing is a schedular rating criterion that recognizes such an inability to understand certain words in conversation. The fact that there is some occupational impact, as noted by the February 2012 examiner, does not render the rating schedule inadequate to evaluate the level of disability.  																			            Because the schedular rating criteria is adequate to rate the Veteran's service-connected hearing loss, there is no exceptional or unusual disability picture to render impractical the application of the regular schedular standards.  For these reasons, the Board finds that the criteria for referral for extraschedular rating have not been met.  38 C.F.R. § 3.321(b)(1).
Without a showing of extraschedular factors, the Board is bound by law to apply VA's rating schedule based on the audiometry results and speech recognition scores.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

Throughout the period on appeal, the manifestations of the service-connected right ear hearing loss disability did not equate with or more nearly approximate the criteria for a compensable rating.  

In sum, a compensable rating for hearing loss is not warranted.  As the preponderance of the evidence is against a higher rating, the benefit of the doubt rule is not applicable and the claim must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990), 38 C.F.R. §§ 4.3, 4.7.


ORDER

Entitlement to a compensable evaluation for a right ear hearing loss disability is denied. 




____________________________________________
JONATHAN B. KRAMER 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


